ON REHEARING.
May 9, 1917.
PRENDERGAST, Judge.
The whole court considered the evidence "herein when the original opinion was rendered, and all then agreed to ¡said opinion, and the affirmance of the judgment.
On again considering the evidence in determining the motion for rehearing, my associates have changed their minds, and now hold the ■evidence is not sufficient to sustain the conviction. I am confirmed in ■the opinion that the evidence is sufficient as formerly held, and as held by the judge of the lower court and the twelve jurors. I think the motion for rehearing should be overruled, and the affirmance should stand.
But in accordance with the opinion of my associates now the rehearing is granted, the former affirmance set aside, and the cause is now reversed and remanded.

Reversed and remanded.